IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN SMITH                              : No. 351 WAL 2017
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CONSOLIDATED                       :
FREIGHTWAYS CORPORATION OF                :
DELAWARE)                                 :
                                          :
                                          :
PETITION OF: MARY ELLEN                   :
CHAJKOWSKI                                :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

and the Application for Permission to File a Reply be DENIED and that Petitioner be

REFERRED to the Office of Disciplinary Counsel.